DETAILED ACTION
This office action is in response to applicant’s filing dated December 21, 2020.

	
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claim(s) 31-48 is/are pending in the instant application.  Acknowledgement is made of Applicant's remarks filed December 21, 2020.   Claims 1-30 were previously canceled. 

Election/Restrictions
Applicant’s election of a pharmaceutical composition formulation species comprising:
Eicosapentaenoic acid (EPA); 
Docosahexaenoic acid (DHA); 
Gamma-Linolenic acid (GLA); 
Linoleic acid (LA); 
Vitamin A; 
Vitamin E; and 
Gamma tocopherol
and no additional components in the reply filed on December 21, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the 
Claims 31-46 and 48 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 21, 2020.
Claim 47 is presently under examination as it relates to the elected species:
Eicosapentaenoic acid (EPA); 
Docosahexaenoic acid (DHA); 
Gamma-Linolenic acid (GLA); 
Linoleic acid (LA); 
Vitamin A; 
Vitamin E; and 
Gamma tocopherol

Priority
The present application is a continuation of US Application No. 13/431,429 filed on March 27, 2012, which claims benefit of US Provisional Application No 61/469,081 filed on March 29, 2011.  The effective filing date of the instant application is March 29, 2011.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 47 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Domingo et al (WO 2007/071733 A2) in view of Weinstock-Guttman et al (Prostaglandins, Leukotrienes and Essential Fatty Acids, 2005; 73:397–404), Harbige et al (WO 2004/100943 A1), and Papas et al (US 2005/0080109 A1).
Domingo teaches a use of docosahexaenoic acid or eicosapentaenoic acid or DHA-derived EPA for manufacturing a pharmaceutical composition characterized in that said docosahexaenoic acid or eicosapentaenoic acid or DHA-derived EPA is incorporated into a triglyceride for treating for treating a pathology associated with cellular oxidative damage (claim 1); characterised in that said pathology associated with oxidative damage is a neurodegenerative pathology (claim 17); characterised in that said neurodegenerative pathology is multiple sclerosis (claim 22).  Domingo teaches the present invention concerns the unexpected discovery that the administration of docosahexaenoic acid (herein also referred to as DHA) or eicosapentaenoic acid (EPA) or DHA-derived EPA, whether in free form or incorporated into a triglyceride, among others, acts as a cellular antioxidant; in this way and taking into account the metabolic relation between DHA and EPA (retroconversion of DHA to EPA), all effects disclosed observed previously for the administration of DHA must be applicable to mixed systems DHA/EPA or even to monocomponent systems of EPA, even though EPA is not named specifically.  Thus, Domingo suggests the use of DHA and EPA for the treatment of multiple sclerosis.  Domingo does not teach the DHA and EPA are present in the claimed amounts or that the composition further comprises linoleic acid (LA), gamma-linolenic acid (GLA), gamma-tocopherol, and vitamin E in the claimed amounts.  
However, Weinstock-Guttman teaches a double-blind, randomized study to determine the effect of a low fat diet supplemented with fish oil (FO) vs. olive oil (OO) in RRMS (relapsing-remitting multiple sclerosis) patients (page 398, right, 3rd paragraph); the FO group received 6 st paragraph); a potential detrimental effect of high plasma levels of DHA: because the DHA molecule has six double bonds, it is susceptible to peroxidation and increases the risk for exhaustion of Vitamin E levels; and Vitamin E supplementation could potentially counteract the DHA tendency to oxidation (page 402, right, last paragraph).  Given a conversion factor of 0.67 mg/ 1 unit of vitamin E, 400 units of vitamin E is equivalent to about 268 mg of vitamin E.  Weinstock-Guttman teaches data demonstrated that both low fat diets might have potential to improve the subjective perception of physical and emotional disease burden in MS patients, although the very low fat diet supplemented with FO effects emerged as a more efficient and more prompt intervention; both low fat dietary interventions were well tolerated and associated with a decrease in number of relapses (page 403, left, last bridge paragraph).  Thus, Weinstock teaches a method of treating multiple sclerosis comprising administering to the subject DHA, EPA and vitamin E.
Harbige teaches a method of treating a patient in need of therapy for a neurodegenerative disease comprising administering to that patient a therapeutically effective dose of a triglyceride oil containing both γ-linolenic acid and linoleic acid residues as triglyceride ester (claim 1), wherein the treatment is for multiple sclerosis (claim 28), wherein the amount of oil administered is between 3 and 30 grams per day (claim 5), wherein the amount of γ-linolenic acid in the sn-2 position in the dose of oil is sufficient to administer at least 2 grams of said sn-2 γ-linolenic acid (claim 8).  Harbige teaches the ratio of γ-linolenic acid and linoleic acid 

Papas teaches a method for treating multiple sclerosis comprising administering gamma-tocopherol in a therapeutically effective dosage for decreasing the rate of demyelination of the central nervous system of a patient having multiple sclerosis (claims 1 and 3); wherein said therapeutically effective dosage includes an amount of from about 800 mg to about 10 grams of gamma-tocopherol (claim 4).
Thus, it would be prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of the references so as to produce a composition comprising DHA and EPA incorporated into a triglyceride to further comprise the compounds vitamin E, γ-linolenic acid, linoleic acid, and gamma-tocopherol as taught by Weinstock-Guttman, Harbige, and Papas.  One would have been motivated to do so because of each of the compounds have been individually taught in the prior art to be suitable for use in a method of treating multiple sclerosis.  Moreover, the instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ 1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two agents each of which is taught by the prior art to be useful for the very same purpose.  The idea of combining them flows logically from having been individually taught in the prior art.  Applying the same logic to the instant claims, one of ordinary skill in the art would have been imbued with at least a reasonable expectation of success that by combining the DHA and EPA incorporated into a triglyceride with the vitamin E, γ-linolenic acid, 
With regard to the instantly claimed amount of EPA, DHA, and vitamin E, Weinstock-Guttman teaches administering EPA 1.98 g and DHA 1.32 g/day and 400 units of vitamin E.  400 units of vitamin E is equivalent to about 268 mg of vitamin E.  It would have been prima facie obvious to one of ordinary skill in the art to utilize the amounts of EPA, DHA, and vitamin E taught by Weinstock-Guttman as a starting point for optimizing the amount of EPA, DHA, and vitamin E utilized in a composition comprising EPA, DHA, vitamin E, γ-linolenic acid, linoleic acid, and gamma-tocopherol for use in a method of treating multiple sclerosis.  
With regard to the instantly claimed amount of γ-linolenic acid and linoleic acid,  Harbige teaches administration of  2 grams of said sn-2 γ-linolenic acid and a ratio of γ-linolenic acid and linoleic acid residues at the sn-2 position of the triglyceride being at least 0.8.   In a composition comprising 2 grams of γ-linolenic acid with a ratio of γ-linolenic acid and linoleic acid residues at the sn-2 position of the triglyceride being at least 0.8 would result in a composition comprising 2 grams (2000 mg) of γ-linolenic acid and 1.6 g (1600 mg) of linoleic acid.  It would have been prima facie obvious to one of ordinary skill in the art to utilize the amounts of γ-linolenic acid and linoleic acid E taught by Harbige as a starting point for optimizing the amount of γ-linolenic acid and linoleic acid utilized in a composition comprising EPA, DHA, vitamin E, γ-linolenic acid, linoleic acid, and gamma-tocopherol for use in a method of treating multiple sclerosis.
With regard to the instantly claimed amount of gamma-tocopherol, Papas teaches a method for treating multiple sclerosis comprising administering gamma-tocopherol in a prima facie obvious to one of ordinary skill in the art to utilize the amounts of gamma-tocopherol taught by Papas as a starting point for optimizing the amount of gamma-tocopherol utilized in a composition comprising EPA, DHA, vitamin E, γ-linolenic acid, linoleic acid, and gamma-tocopherol for use in a method of treating multiple sclerosis.
Moreover, It would have been prima facie obvious to one of ordinary skill in the art to utilize the amounts of EPA, DHA, and vitamin E, Weinstock-Guttman, the amounts of γ-linolenic acid and linoleic acid E taught by Harbige, and the amounts of gamma-tocopherol taught by Papas as a starting point for optimizing the amounts of  a EPA, DHA, vitamin E, γ-linolenic acid, linoleic acid, and gamma-tocopherol for use in a method of treating multiple sclerosis since the cited art teach the components in these amounts are useful in a method of treating multiple sclerosis and because dosage and treatment regimen are result-effective variables, i.e. a variable that achieves a recognized result. Therefore, the determination of the optimum or workable dosages would have been well within the practice of routine experimentation by the skilled artisan. Furthermore, absent any evidence demonstrating a patentable difference between the compositions and the criticality of the claimed dosage range, the determination of the optimum or workable dosing regimen given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). ("[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").


Conclusion
Claims 47 is rejected.
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYNA B RODRIGUEZ whose telephone number is (571)272-7088.  The examiner can normally be reached on 8am-5:00pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/Rayna Rodriguez/             Examiner, Art Unit 1628